DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11146310. Although the claims at issue are not identical, they are not patentably distinct from each other because of following:
- With respect to claims, the Patent discloses a partial echo cancellation duplexing system, comprising: partial echo cancellation duplexing circuitry configured to adjust a data rate of an upstream transmission or downstream transmission based on an upstream crosstalk effect and a downstream crosstalk effect, respectively (see claim 1, lines 14-17 of Patent); and channel estimation circuitry configured to determine at least one of the upstream crosstalk effect and the downstream crosstalk effect based on transmissions of an upstream data frame and a downstream data frame (see claim 1, lines 18-22 of the Patent), respectively, wherein one or both of the upstream data frame and the downstream data frame include a synchronization symbol or a quiet symbol in a first symbol position (see claim 1, lines 22-25 of the Patent).  
- Regarding the to broaden scope of the Application by eliminating term “a channel estimation circuitry configured to: determine an upstream crosstalk effect for an upstream channel between a first device and a second device; and determine a downstream crosstalk effect for a downstream channel between the first device and the second device; wherein the upstream crosstalk effect, the downstream crosstalk effect, or both, includes near end crosstalk from a third device that is non-co-located with respect to the first device and the second device”.  It have been held that the omission of the element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skill in the art.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regarding to claim 2, the step of “wherein one or both of the upstream data frame and the downstream data frame include a synchronization symbol or a quiet symbol in a first symbol position” is not clear how it related to other limitations of the claim and what is the invention limitation of the step.  Same rejection for claim 7-8, 14, 20.
- Regarding to claim 5, the step “to maximize a sum-rate” is not clear what is the maximize of the sum-rate is and a boundary or a limit of the sum-rate.  Same rejection for claim 6 “maximize a data rate”; claims 17-18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 5-6, 13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsatsanis (Patent No. 7274734).
- With respect to claims 2, 5-6, 13-14, 17-18 and 20, Tsatsanis teaches a partial echo cancellation duplexing system, comprising: partial echo cancellation duplexing circuitry configured to adjust a data rate of an upstream transmission or downstream transmission based on an upstream crosstalk effect and a downstream crosstalk effect, respectively (e.g. claim 10 discloses a controller for adjusting frequency bandwidths of upstream and downstream communications to reduce NEXT…); and channel estimation circuitry configured to determine at least one of the upstream crosstalk effect and the downstream crosstalk effect based on transmissions of an upstream data frame and a downstream data frame (e.g. the controller 81 in Fig. 8 monitoring and measuring the upstream and downstream as in fig. 1 to determine NEXT FEXT), respectively, wherein one or both of the upstream data frame and the downstream data frame include a synchronization symbol or a quiet symbol in a first symbol position (e.g. par. 9 disclose the resources synchronized and aligned transmissions). Tsatsanis fails to teach the partial echo cancellation duplexing circuitry however it would have been obvious to a person of ordinary skill in the art before the effective filling data of invention to consider the controller (block 81 in Fig. 8) for adjust bandwidths or data rate to reduce interferences between devices in the network. 
- With respect to claim 3, Tsatsanis teaches wherein the channel estimation circuitry is configured to determine the upstream crosstalk effect and the downstream crosstalk effect by measuring one or more of a downstream channel signal-to- noise ratio (SNR), an upstream channel SNR, a downstream channel far end crosstalk coupling, an upstream channel far end crosstalk coupling, a downstream channel near end crosstalk coupling, and an upstream channel near end crosstalk during the first symbol position (e.g. Fig. 5 and 7 where the step of measurement SNRs).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471